Exhibit 10.2

FIRST AMENDMENT

TO

SUBLEASE AGREEMENT

Date:             November 16, 2011

Sublessor:     DEL WEBB CORPORATION, a Delaware corporation

Sublessee:     SPECTRUM PHARMACEUTICALS, INC, a Delaware corporation

RECITALS

 

  A.

Sublessor and Sublessee previously entered into that certain Sublease Agreement
dated as of December 2, 2010 (the “Sublease”).

 

  B.

Defined terms appear in this First Amendment to Sublease Agreement (this “First
Amendment”) with the first letter of each word in the term capitalized. Unless
otherwise defined herein, defined terms appearing in this First Amendment shall
have the meanings attributed to them in the Sublease.

 

  C.

Sublessor and Sublessee acknowledge that Sublessee has exercised Sublessee’s
rights under the Sublease to the Available Space (Suite 220 totaling
approximately 2,670 rentable square feet on the second floor) upon the terms and
conditions in the Sublease and this First Amendment.

AGREEMENT

THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Sublessor and Sublessee agree as follows:

 

  1.

Each of the recitals set forth above are hereby incorporated herein by this
reference and are made a part hereof.

 

  2.

Notwithstanding anything to the contrary contained in the Sublease, Sublessor
and Sublessee agree as follows:

 

  (i)

The Available Occupancy Date shall be December 1, 2011, and the Available Space
shall become part of the Sublease Premises subject to all the terms and
conditions of the Sublease;

 

  (ii)

Beginning on the Available Occupancy Date and in addition to the Base Rent due
under the Sublease for Suite 240, the Base Rent for the Available Space shall be
as follows:

First Amendment 111311



--------------------------------------------------------------------------------

  (a)

Beginning on the Available Occupancy Date, through May 31, 2012, the Base Rent
for the Available Space shall be Three Thousand Eight Hundred Thirty-Two and
38/100 Dollars ($3,832.38) per month.

 

  (b)

Commencing on June 1, 2012, through May 31, 2013, the Base Rent for the
Available Space shall be Four Thousand Eight Hundred Six and 00/100 Dollars
($4,806.00) per month.

 

  (c)

Commencing on June 1, 2013, through April 30, 2014, the Base Rent for the
Available Space shall be Four Thousand Nine Hundred Fifty and 18/100 Dollars
($4,950.18) per month.

 

  (iii)

Sublessee has inspected the Available Space and accepts it in its “AS-1S”
condition.

 

  (iv)

Sublessee shall pay to Sublessor upon the execution of this First Amendment an
amount equal to Three Thousand Eight Hundred Thirty-Two and 38/100 Dollars
($3,832.38) for the Base Rent due for the Available Space beginning the first
month;

 

  (vi)

Sublessee shall not have to increase the existing Security Deposit due to
Sublessee exercising Sublessee’s rights to the Available Space.

 

  3.

This First Amendment may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Any or all parties may execute this First Amendment by facsimile
signature, and any such facsimile signature shall be deemed an original
signature.

 

  4.

The Sublease, as amended and supplemented hereby by this First Amendment, is
hereby ratified, confirmed, and approved, and shall remain in full force and
effect.

[SIGNATURES ON THE NEXT PAGE]

First Amendment 111311



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublessor and Sublessee have executed this First Amendment
as of the date first written above.

 

   

SUBLESSOR:

   

DEL WEBB CORPORATION, a

Delaware corporation

    By:   /s/ Gregory M. Nelson      

Name: Gregory M. Nelson

      Its:       Vice President

 

   

SUBLESSEE:

 

 

LOGO [g286923g25r72.jpg]

   

SPECTRUM PHARMACEUTICALS, INC,

a Delaware corporation

    By:  

/s/ Brett L. Scott                                                             

Name: Brett L. Scott

Its:      Senior V.P., Acting CFO

           

First Amendment 111311